DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendment filed on 01/05/2021. After entry of this amendment, claims 1-5 and 8-15 are currently pending in this Application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0210910 to Hejtmann et al. (hereinafter Hejmann) further in view of U.S. Patent No. 5,213,590 to Neff., and with evidence of U.S. Patent No. 8,814,967 to Upadhyay et al. (hereinafter Upadhyay), only applied to Claim 12, and with the evidence of U.S. Patent Application Publication No. 2004/0098923 to Hood et al. (hereinafter Hood), only applied to Claim 14.

With respect to claim 1, Hejtmann teaches a magnetizable abrasive particle comprising a ceramic body having an outer surface (surface) and a magnetizable layer (ferromagnetic or paramagnetic coating) disposed on a portion, but not the entirety, of the outer surface (see paragraph [0042], teaching that the abrasive grain may, for example, comprise or consist of a ceramic material; see paragraph [0052], teaching that the abrasive grain may have a coating which covers only part of the surface, and the coating may, for instance, be a ferromagnetic or paramagnetic coating.)
wherein the ceramic body comprises a platelet having two opposed major facets connected to each other by a plurality of side facets (see Fig. D8, D5, and paragraph [0439], teaching that Fig. D8 shows a part of a die 30 with which an abrasive grain 10” according to FIG. D5 can be produced, and the abrasive grain 10” could be realized to be a platelet having two opposed major facets, which are represented as the top 
wherein the magnetizable layer completely covers one of the two opposed major facets, and (see paragraph [0052], teaching that the abrasive grain may have a coating which covers only one of several flat areas of the surface; also see Fig. D8, D5, and paragraph [0439], teaching that the abrasive grain 10” comprises at least one flat surfaces, which can be the top surface or bottom surface as shown in Fig. D8 and one of the flat surfaces which could be completely covered by the ferromagnetic or paramagnetic coating.).
Hejtmann may not literally and/or expressly disclose that the magnetizable layer has a magnetic dipole oriented perpendicular to the facet which it completely covers.
Neff teaches an abrasive tool (Col. 2, lines 48-51) which comprises abrasive particles 724 come to rest at the points of magnetic flux concentration and align with major axes parallel with the path of magnetic flux (Col. 10, lines 45-47), and the particles collect or orient themselves along the lines of magnetic flux to form stacks, cones or elements having generally triangular cross sections (Col. 3, lines 25-29). Also see Col. 4, lines 28-35, these cones are prepared by using magnetic flux having a flux axis which is generally perpendicular or normal to the surface of the com. In other words, the magnetic field is oriented to perpendicular with the magnetizable abrasive grains.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetizable layer, as taught by Hejtmann to have the perpendicular magnetic field, as taught by Neff, to align the 

With respect to claim 2, Hejtmann in view of Neff renders the claim obvious, in particular, Hejtmann teaches that the ceramic body comprises a shaped ceramic body (see paragraph [0042], teaching that the abrasive grain may, for example, comprise or consist of a ceramic material; and also see paragraph [0251], teaching that the abrasive grain bodies can be shaped in dies.).

With respect to claim 3, Hejtmann in view of Neff renders the claim obvious, in particular, Hejtmann teaches that the shaped ceramic body comprises a precisely-shaped ceramic body (see the instant specification, page 3, disclosing that “the precisely-shaped ceramic body will generally have a predetermined geometric shape that substantially replicates the mold cavity (die) that was used to form the shaped abrasive particle also see Fig. D8, D5, and paragraph [0439] and paragraph [0251] of Hejtmann, teaching that Fig. D8 shows a part of a die 30 with which an abrasive grain 10” according to FIG. D5 can be produced, and the abrasive grains 10” are prepared by the molding process.).

With respect to claim 4, Hejtmann in view of Neff renders the claim obvious, in particular, Hejtmann teaches that the magnetizable layer completely covers a single facet (see paragraph [0052] of Hejtmann, teaching that the abrasive grain may have a coating which covers only one of several flat areas of the surface; also see Fig. D8, 

With respect to claim 5, Hejtmann in view of Neff renders the claim obvious, in particular, Hejtmann teaches that the platelet is triangular (see Fig. D8, D5, and paragraph [0439] of Hejtmann, teaching that the abrasive grain 10” is triangular.).

With respect to claim 10, Hejtmann in view of Neff renders the claim obvious, in particular, Hejtmann teaches a plurality of magnetizable abrasive particles (see paragraph [0324] of Hejtmann, teaching that the coated abrasive article comprises the abrasive grains.).

With respect to claim 11, Hejtmann in view of Neff renders the claim obvious, in particular, Hejtmann teaches that an abrasive article comprising a plurality of magnetizable abrasive particles retained in a binder material (base binder) (see paragraph [0324] of Hejtmann, teaching that the coated abrasive article comprises the abrasive grains being secured to the underlayer with the aid of a base binder (“make coat’).).

With respect to claim 12, Hejtmann in view of Neff renders the claim obvious, in particular, Hejtmann teaches that the abrasive article comprises a bonded abrasive (see paragraph [0077] of Hejtmann, teaching that the abrasive article may be a bonded 

With respect to claim 13, Hejtmann in view of Neff renders the claim obvious, in particular, Hejtmann teaches that the abrasive article comprises a coated abrasive article, wherein the coated abrasive article comprises an abrasive layer (make coat) disposed on a backing (substrate or underlayer), and wherein the abrasive layer comprises the binder material and the plurality of magnetizable abrasive particles (see paragraph [0324] of Hejtmann, teaching that the coated abrasive article comprises the abrasive grains being secured to the underlayer with the aid of a base binder (“make coat’); also see paragraph [0327], teaching that a collective of abrasive grains is fixed on and/or in a substrate, especially by means of a binder.).

With respect to claim 14, Hejtmann in view of Neff renders the claim obvious, in particular, Hejtmann teaches that the abrasive article comprises a nonwoven abrasive, wherein the nonwoven abrasive comprises a lofty open nonwoven fiber web (abrasive article web with fiber underlayer) having an abrasive layer (make coat) disposed on at least a portion thereof, and wherein the abrasive layer comprises the binder material and the plurality of magnetizable abrasive particles (see paragraph [0077] and [0078] of Hejtmann, teaching that the abrasive article may be an abrasive article web, and the underlayer is a vulcanized fiber; see paragraph [0081] of Hejtmann, teaching that the substrate may be an underlayer or may be a web material for an abrasive web. Therefore, the make coat having binder and magnetizable abrasive particles could be 

With respect to claim 15, Hejtmann in view of Neff renders the claim obvious; this is because the particles have one surface or facet coated with a magnetizable layer wherein a magnetic dipole exists perpendicular to the facet which it completely covers as rendered obvious by the combination of references. The Hejtmann teaches that the ferromagnetic or paramagnetic coating enables alignment of the abrasive grains in a given direction in a magnetic field (Hejtmann [0052]). This is taken to render having all the particles being aligned in the same direction or orientation, and thus, the abrasive particles are expected to be aligned parallel to each other because all have one facet coated with a magnetic layer, and thus, all react the same way and orient in the same direction when placed in a magnetic field.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over, Hejtmann in view of Neff as applied to claim 1 above, and further in view of U.S. Patent No. 5,567,502 Miyabara.
The combination of Hejtmann in view of Neff teaches the abrasive grains comprises the magnetizable layer but fails to teach that the magnetizable layer comprises magnetizable particles disposed in a binder matrix and the binder matrix comprises an organic binder matrix.

Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetizable layer, as taught by Hejtmann in view of Neff, to comprise magnetizable particles disposed in the organic binder, as taught by Miyabara, in order to provide high electromagnetic properties (Col. 1, lines 58-64) for the magnetizable layer which could be applied on the abrasive grains so as to facilitate the alignment of abrasive grains.

Response to Arguments
Applicant’s arguments, see page s 2-6, filed 01/05/2021, with respect to the rejection(s) of claim(s) 1-5 and 8-15 under 103 obviousness have been fully considered and are persuasive in view of the amendment made to claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hejtmann in view of Neff.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PEGAH PARVINI/Primary Examiner, Art Unit 1731